DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 12/9/2021 are acknowledged.  Claims 85, 97, 117 and 119-122 are amended; claims 1-84, 86, 88-92, 94-95, 99-106, 109-114, 116 and 118 are canceled; no claims are withdrawn; claims 123-135 are new; claims 85, 87, 93, 96-98, 107-108, 115, 117 and 119-135 are pending and have been examined on the merits.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications GB1420856.5, filed 11/24/2014, GB1508313.2, filed 05/14/2015, GB1509654.8, filed 06/03/2015, GB1511576.9, filed 07/01/2015, GB1513047.9, filed 07/23/2015, GB1518252, filed 10/15/2015 and GB1519483, filed 11/4/2015.  Only GB1513047.9 has been received.  Applicant has not filed a certified copy of foreign priority documents GB1420856.5, GB1508313.2, GB1509654.8, GB1511576.9, GB1518252 and GB1519483 as required by 37 CFR 1.55.  Please provide certified copies of these foreign priority documents.

Information Disclosure Statement
The information disclosure statements submitted on 3/7/2019, 3/20/2019, 1/5/2021, 1/19/2021 and 3/15/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 133 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 133 recites a method according to claim 123, in which the purified enzyme is at least 90% pure.  There is insufficient antecedent basis for the limitation "the purified enzyme" in the claim because independent claim 123, from which claim 133 depends, does not recite a purified enzyme.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 131 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 131 is of improper dependent form because it depends from itself (The method according to claim 131, which comprises administering the composition using a nasal douche, an inhaler, or a nebulizer).  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 85, 87, 93, 96-98, 107-108, 115, 117 and 119-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-8 of U.S. Patent No. 11185080 (herein “’080”) in view of Park et al., US 2014/0199266 (US Patent Application Publication cite 8, IDS, 1/25/2018; herein “Park”) and Barrett et al., US 2010/0135926 (US Patent Application Publication cite 16, IDS, 1/25/2018; herein “Barrett”).
Claim 1 of ‘080 recites a sterile storage-stable composition for generating antimicrobial activity for treating microbial infections, which comprises: an enzyme that is able to convert a substrate to release hydrogen peroxide; and a honey that lacks catalase activity and lacks glucose oxidase activity, and that includes a substrate for the enzyme; wherein the enzyme is additional to any enzyme activity able to convert the substrate to release hydrogen peroxide that may be present in the honey, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate or has a water activity of 0.47 to 0.7; wherein the composition comprises substantially no hydrogen peroxide; and wherein the composition does not comprise ozonized honey or ozonated oil; claim 2 of ‘080 recites the composition of claim 1 of ‘080 wherein the enzyme is glucose oxidase and the substrate for the enzyme is D-glucose; claim 4 of ‘080 recites the composition of claim 1 of ‘080 which has been sterilized by exposure to gamma irradiation; claim 5 recites a composition according to claim 1 that does not comprise any added peroxidase; claim 6 recites a composition according to claim 1 wherein the enzyme is a purified enzyme; claim 7 of ‘080 recites a composition according to claim 1 wherein the honey that lacks catalase activity and lacks glucose oxidase activity is a pasteurized honey and claim 8 of ‘080 recites a composition according to claim 1, wherein the composition has a water activity of 0.47 to 0.7.  Hence, claims 1-2 and 4-8 of ‘080 make obvious treating microbial infections with sterile compositions which generate antimicrobial activity which comprise pasteurized honey, which lacks catalase and glucose oxidase activity, and added purified glucose oxidase which can release hydrogen peroxide upon oxidation of D-glucose, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate and has a water activity of 0.47 to 0.7, wherein the composition does not comprise hydrogen peroxide, any peroxidase, ozonized honey or ozonated oil.
Claims 1-2 and 4-8 of ‘080 do not recite that the microbial infection to be treated with the claimed composition is a microbial infection that includes a biofilm, that the microbial infection is a sinus infection, sinusitis or rhinitis or that an effective amount of the composition is administered to a site of the infection.  However, a person of ordinary skill in the art at the time of filing would have found it obvious that the microbial infection to be treated with the claimed composition can be a microbial infection that includes a biofilm, that the microbial infection can be a sinus infection, sinusitis or rhinitis or that an effective amount of the composition is administered to a site of the infection in view of the disclosure of Park.
Park teaches compositions for generating antimicrobial activity wherein the compositions comprise honey wherein the antimicrobial activity comprises glucose oxidase generating hydrogen peroxide from sugars in the honey because hydrogen peroxide is toxic to bacteria (Abst.; [0066]).  Park teaches that the antimicrobial compositions comprising honey and glucose oxidase can be used to treat microbial infections which include a biofilm [0023], teaches that the antimicrobial compositions comprising honey and glucose oxidase are to be administered to the site of infection [0021], teaches that an effective amount of the composition should be administered [0029], teaches that the microbial infection can be sinusitis or rhinitis ([0011-12], [0023], [0028-29]) and that the composition can be administered as a gel ([0020], [0027], [0031-32], [0038], [0048]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice a method of treating a microbial infection that includes a biofilm, wherein the method comprises administering an effective amount of a composition for generating antimicrobial activity to a site of the infection, wherein the composition comprises glucose oxidase, and a substance that includes D-glucose (i.e. honey), wherein the composition does not comprise sufficient free water to allow the glucose oxidase to convert the substrate or it has a water activity (aw) of 0.47 to 0.70, wherein the composition is a liquid or a gel, and wherein the substance is pasteurized honey that lacks catalase activity and lacks glucose oxidase activity because claims 1-2 and 4-8 of ‘080 make obvious treating microbial infections with sterile compositions which generate antimicrobial activity which comprise pasteurized honey, which lacks catalase and glucose oxidase activity, and added purified glucose oxidase which can release hydrogen peroxide upon oxidation of D-glucose, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate and has a water activity of 0.47 to 0.7, wherein the composition does not comprise hydrogen peroxide, any peroxidase, ozonized honey or ozonated oil and Park teaches that antimicrobial compositions comprising honey and glucose oxidase can be used to treat microbial infections which include a biofilm, teaches that the antimicrobial compositions comprising honey and glucose oxidase are to be administered to the site of infection, teaches that an effective amount of the composition should be administered, teaches that the microbial infection can be sinusitis or rhinitis and that the composition can be administered as a gel; therefore, instant claims 123, 125-127 and 129-130 are prima facie obvious.
Regarding instant claim 128, claim 4 of ‘080 recites the composition of claim 1 of ‘080 which has been sterilized by exposure to gamma irradiation; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park wherein the administered composition has been sterilized by exposure to gamma irradiation; therefore, instant claim 128 is prima facie obvious.
Regarding instant claim 131, Park teaches that the composition can be administered as a nasal rinse solution, i.e. a nasal douche, for treating a nasal infection, rhinitis, or sinusitis [0012]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park wherein the composition is administered as a nasal douche with a reasonable expectation of success; therefore, instant claim 131 is prima facie obvious.
 Regarding instant claim 135, Park teaches that the composition can be in a water-soluble holder [0033], i.e. wherein the composition is contained within a water-soluble container; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park wherein the composition is contained within a water-soluble container with a reasonable expectation of success; therefore, instant claim 135 is prima facie obvious.
Regarding claim 85, neither claims 1-2 and 4-8 of ‘080 nor Park teach that the composition comprises purified D-glucose; however, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park wherein the composition comprises purified D-glucose in view of the disclosure of Barrett.
Barrett teaches similar antimicrobial compositions and methods to treat microbial infections wherein the honey is substituted with a synthetic composition of sugars and glucose oxidase because honey comprises a diverse mixture of identified and unidentified organic and inorganic components leading to a degree of variability unacceptable for clinical applications and the plethora of additional compounds could give rise to allergic reactions (Abst.; [0004-7], [0014], [0047-49], [0067-68]).  Barrett teaches that the composition comprises glucose oxidase (i.e. purified glucose oxidase), up to 90% by weight D-glucose, 5-70% sucrose, fructose and/or maltose and water at 10-20% of the composition ([0047-49], [0067-68]), teaches that the D-glucose in the composition is purified D-glucose ([0202] a commercial preparation of D-glucose obtained from Sigma Aldrich) and teaches that the composition is produced by sequentially dissolving each of the purified sugars (glucose, sucrose, fructose then maltose) [0146]; thus, Barrett’s compositions can be produced with purified D-glucose and purified glucose oxidase.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park wherein the synthetic honey composition of Barrett comprising purified glucose oxidase and purified D-glucose is substituted for the pasteurized honey with a reasonable expectation of success in treating microbial infections because Barrett teaches that honey comprises uncharacterized constituents which vary from honey to honey and could potentially cause allergic reactions which is remedied by using a chemically defined substitute which does not comprise uncharacterized constituents; therefore, instant claim 85 is prima facie obvious.
Regarding instant claims 87 and 124, Barrett teaches that dilution of the composition allows the glucose oxidase enzyme to oxidize the substrate, D-glucose, and produce hydrogen peroxide for a period of at least 24 hours ([0011], [0032], [0034], [0232], [0236], [0258-9], [0262-4]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett wherein the method comprises diluting the composition to generate hydrogen peroxide wherein the composition either comprises pasteurized honey with added glucose oxidase or a chemically defined sugar and glucose oxidase composition with a reasonable expectation of success; therefore, claims 87 and 124 are prima facie obvious.
Regarding instant claims 98 and 132, as described directly above, Barrett teaches dilution of the composition allows the glucose oxidase enzyme to oxidize the substrate, D-glucose, and produce hydrogen peroxide for a period of at least 24 hours ([0011], [0032], [0034], [0232], [0236], [0258-9], [0262-4]), teaches that their compositions comprise 0.01% - 1% by weight added glucose oxidase [0073] and teach that their compositions, upon rehydration with water, produce 10 – 20 mg/L of hydrogen peroxide for at least 24 hours ([0032], claim 64; 20 mg/L hydrogen peroxide ÷ 34.0147 g/molH2O2 = 0.59 mmol/L = 0.59 mM); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to add 0.01% - 1% by weight purified glucose oxidase to the substrate composition, whether the substrate composition comprises pasteurized honey  or a chemically defined sugar composition, when forming the composition such that, upon dilution, the composition will produce 0.29 – 0.59 mM H2O2 (i.e. < 2 mM) for a period of at least 24 hours, with a reasonable expectation of success; therefore, claims 98 and 132 are prima facie obvious. 
Regarding instant claim 93, claim 4 of ‘080 recites the composition of claim 1 of ‘080 which has been sterilized by exposure to gamma irradiation; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett wherein the administered composition has been sterilized by exposure to gamma irradiation; therefore, instant claim 93 is prima facie obvious.
Regarding instant claim 96, Park teaches treating microbial infections which include a biofilm [0023], teaches that the antimicrobial compositions are to be administered to the site of infection [0021], teaches that an effective amount of the composition should be administered [0029], teaches that the microbial infection can be sinusitis or rhinitis ([0011-12], [0023], [0028-29]) and that the composition can be administered as a gel ([0020], [0027], [0031-32], [0038], [0048]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett wherein the microbial infection is a sinus infection, sinusitis or rhinitis; therefore, instant claim 96 is prima facie obvious.
Regarding instant claim 97, Park teaches that the composition can be administered as a nasal rinse solution, i.e. a nasal douche, for treating a nasal infection, rhinitis, or sinusitis [0012]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett wherein the composition is administered as a nasal douche with a reasonable expectation of success; therefore, instant claim 97 is prima facie obvious.
Regarding instant claims 107 and 133,  Barrett teaches that the glucose oxidase enzyme added to the composition can be commercially available pure glucose oxidase from Biozyme UK or Sigma Aldrich [0203-204]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the glucose oxidase to be a purified glucose oxidase which is > 90% pure; therefore, claims 107 and 133 are prima facie obvious.
Regarding instant claims 108 and 134, Park teaches honey was known to kill various microbes such as Escherichia coli, Enterobacter cloacae, methicillin-resistant staphylococcus aureus (MRSA), Pseudomonas aeruginosa, Shigella dysenteriae, Klebsiella sp., Haemophilus influenzae, Proteus sp., Staphylococcus aureus, Streptococcus hemolyticus group B, Helicobacter pylori, and Candida albicans, including drug-resistant strains [0023] and teaches treating chronic infections [0059].  Likewise, Barrett teaches administering glucose oxidase/D-glucose compositions to treat microbial infections resulting from similar microorganisms [0096-99], as well as treating microbial infections which comprise chronic wounds, wound sepsis ([0113-4], [0124-5]), chronic infections and abscesses [0117].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to apply the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett to treat microbial infections wherein the microbial infection is a chronic microbial infection or wherein the infection is critically colonized with a bacterial load greater than 105 organisms per gram of tissue with a reasonable expectation of success; therefore, instant claims 108 and 134 are prima facie obvious.
Regarding instant claim 115, Barrett teaches that the composition can be a pharmaceutical grade composition [0078] and Park teaches that the method is to treat human subjects in need thereof ([0029-30]) and teaches that the composition must be compatible with the human nasal and sinus mucosa to prevent burning or stinging during nasal rinsing; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the composition must be a pharmaceutical grade composition; therefore, instant claim 115 is prima facie obvious.
Regarding instant claim 117, the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett set forth above administers a composition which does not comprise honey; therefore, instant claim 117 is prima facie obvious.
Regarding instant claim 119, claim 1 of ‘080 teaches that the composition is sterile and claim 4 of ‘080 recites that the composition is sterilized by exposure to gamma irradiation; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett wherein the composition is sterile; therefore, instant claim 119 is prima facie obvious.
Regarding instant claim 120, claim 1 of ‘080 teaches that the composition comprises substantially no hydrogen peroxide; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett wherein the composition comprises substantially no hydrogen peroxide; therefore, instant claim 120 is prima facie obvious.
Regarding instant claim 121, Park teaches that the compositions can comprise polymers such as xanthan, carrageenan, gelatin, cellulose, starch, etc. [0041] and/or a slow-release gel [0027] and Barrett teaches that the compositions can comprise a hydrogel [0076]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett wherein the composition comprises a polymer with a reasonable expectation of success because Park and Barrett both recite compositions to treat microbial infections wherein the compositions comprise polymers; therefore instant claim 121 is prima facie obvious.
Regarding instant claim 122, Barrett teaches that the compositions can comprise the non-aqueous solvents isopropanol, ethanol, propanol, polyethylene glycol or glycerol ([0076], [0143]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-2 and 4-8 of ‘080 in view of Park and Barrett wherein the composition comprises a non-aqueous solvent with a reasonable expectation of success because Barrett recites compositions to treat microbial infections wherein the compositions comprise a non-aqueous solvent; therefore instant claim 122 is prima facie obvious.

Claims 85, 87, 93, 96-98, 107-108, 115, 117 and 119-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-9 of U.S. Patent No. 11311017 (herein “’017”) in view of Park and Barrett.
Claim 1 of ‘017 recites a sterile storage-stable composition for generating antimicrobial activity which comprises glucose oxidase and a sugar substance that lacks catalase activity and glucose oxidase activity and includes D-glucose; wherein the composition a) does not include sufficient free water to allow the enzyme to convert the D-glucose, or b) has a water activity (aw) between 0.47 and 0.7, wherein the composition does not comprise ozonized honey or ozonated oil, wherein the composition comprises substantially no hydrogen peroxide, and wherein the composition does not comprise any added peroxidase; claim 2 of ‘017 recites that the substance is honey; claim 3 recites that the honey is pasteurized; claim 5 recites that the composition is a liquid or gel; claim 6 recites that the composition is sterilized by exposure to irradiation; claim 7 recites that the glucose oxidase is present at 0.005% w/w of the composition; claim 8 recites that the glucose oxidase is at least 90% pure; and claim 9 recites that the composition does not include honey.
Hence, claims 1-3 and 5-9 of ‘017 make obvious treating microbial infections with sterile storage-stable compositions which generate antimicrobial activity which comprise a sugar substance that lacks catalase and glucose oxidase activity and includes D-glucose, and added purified (>90% pure) glucose oxidase which can release hydrogen peroxide upon oxidation of D-glucose, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate and has a water activity of 0.47 to 0.7, wherein the composition does not comprise hydrogen peroxide, any added peroxidase, ozonized honey or ozonated oil.
Claims 1-3 and 5-9 of ‘017 do not recite that the antimicrobial activity of the composition is to treat a microbial infection that includes a biofilm, that the microbial infection is a sinus infection, sinusitis or rhinitis or that an effective amount of the composition is administered to a site of the infection.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to administer an effective amount of the composition with antimicrobial activity to a site of an infection, wherein the microbial infection to be treated with the claimed composition can be a microbial infection that includes a biofilm, and that the microbial infection can be a sinus infection, sinusitis or rhinitis in view of the disclosure of Park.
Park teaches compositions for generating antimicrobial activity wherein the compositions comprise honey wherein the antimicrobial activity comprises glucose oxidase generating hydrogen peroxide from sugars in the honey because hydrogen peroxide is toxic to bacteria (Abst.; [0066]).  Park teaches that the antimicrobial compositions comprising honey and glucose oxidase can be used to treat microbial infections which include a biofilm [0023], teaches that the antimicrobial compositions comprising honey and glucose oxidase are to be administered to the site of infection [0021], teaches that an effective amount of the composition should be administered [0029], teaches that the microbial infection can be sinusitis or rhinitis ([0011-12], [0023], [0028-29]) and that the composition can be administered as a gel ([0020], [0027], [0031-32], [0038], [0048]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice a method of treating a microbial infection that includes a biofilm, wherein the method comprises administering an effective amount of a composition for generating antimicrobial activity to a site of the infection, wherein the composition comprises glucose oxidase, and a substance that lacks catalase or glucose oxidase activity and includes D-glucose, wherein the composition does not comprise sufficient free water to allow the glucose oxidase to convert the substrate or it has a water activity (aw) of 0.47 to 0.70, wherein the composition is a liquid or a gel, and wherein the substance is pasteurized honey because claims 1-3 and 5-8 of ‘017 make obvious treating microbial infections with sterile compositions which generate antimicrobial activity which comprise pasteurized honey, which lacks catalase and glucose oxidase activity, and added purified glucose oxidase which can release hydrogen peroxide upon oxidation of D-glucose, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate and has a water activity of 0.47 to 0.7, wherein the composition does not comprise hydrogen peroxide, any peroxidase, ozonized honey or ozonated oil and Park teaches that antimicrobial compositions comprising honey and glucose oxidase can be used to treat microbial infections which include a biofilm, teaches that the antimicrobial compositions comprising honey and glucose oxidase are to be administered to the site of infection, teaches that an effective amount of the composition should be administered, teaches that the microbial infection can be sinusitis or rhinitis and that the composition can be administered as a gel; therefore, instant claims 123, 125-127 and 129-130 are prima facie obvious.
Regarding instant claim 128, claim 6 of ‘017 recites the composition of claim 1 of ‘017 which has been sterilized by exposure to irradiation; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park wherein the administered composition has been sterilized by exposure to irradiation; therefore, instant claim 128 is prima facie obvious.
Regarding instant claim 131, Park teaches that the composition can be administered as a nasal rinse solution, i.e. a nasal douche, for treating a nasal infection, rhinitis, or sinusitis [0012]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park wherein the composition is administered as a nasal douche with a reasonable expectation of success; therefore, instant claim 131 is prima facie obvious.
 Regarding instant claim 135, Park teaches that the composition can be in a water-soluble holder [0033], i.e. wherein the composition is contained within a water-soluble container; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park wherein the composition is contained within a water-soluble container with a reasonable expectation of success; therefore, instant claim 135 is prima facie obvious.
Regarding claim 85, neither claims 1-3 and 5-9 of ‘017 nor Park teach that the composition comprises purified D-glucose; however, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park wherein the composition comprises purified D-glucose in view of the disclosure of Barrett.
Barrett teaches similar antimicrobial compositions and methods to treat microbial infections wherein the honey is substituted with a synthetic composition of sugars and glucose oxidase because honey comprises a diverse mixture of identified and unidentified organic and inorganic components leading to a degree of variability unacceptable for clinical applications and the plethora of additional compounds could give rise to allergic reactions (Abst.; [0004-7], [0014], [0047-49], [0067-68]).  Barrett teaches that the composition comprises glucose oxidase (i.e. purified glucose oxidase), up to 90% by weight D-glucose, 5-70% sucrose, fructose and/or maltose and water at 10-20% of the composition ([0047-49], [0067-68]), teaches that the D-glucose in the composition is purified D-glucose ([0202] a commercial preparation of D-glucose obtained from Sigma Aldrich) and teaches that the composition is produced by sequentially dissolving each of the purified sugars (glucose, sucrose, fructose then maltose) [0146]; thus, Barrett’s compositions can be produced with purified D-glucose and purified glucose oxidase.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park wherein the synthetic honey composition of Barrett comprising purified glucose oxidase and purified D-glucose is substituted for the pasteurized honey with a reasonable expectation of success in treating microbial infections because Barrett teaches that honey comprises uncharacterized constituents which vary from honey to honey and could potentially cause allergic reactions which is remedied by using a chemically defined substitute which does not comprise uncharacterized constituents; therefore, instant claim 85 is prima facie obvious.
Regarding instant claims 87 and 124, Barrett teaches that dilution of the composition allows the glucose oxidase enzyme to oxidize the substrate, D-glucose, and produce hydrogen peroxide for a period of at least 24 hours ([0011], [0032], [0034], [0232], [0236], [0258-9], [0262-4]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett wherein the method comprises diluting the composition to generate hydrogen peroxide wherein the composition either comprises pasteurized honey with added glucose oxidase or a chemically defined sugar and glucose oxidase composition with a reasonable expectation of success; therefore, claims 87 and 124 are prima facie obvious.
Regarding instant claims 98 and 132, as described directly above, Barrett teaches dilution of the composition allows the glucose oxidase enzyme to oxidize the substrate, D-glucose, and produce hydrogen peroxide for a period of at least 24 hours ([0011], [0032], [0034], [0232], [0236], [0258-9], [0262-4]), teaches that their compositions comprise 0.01% - 1% by weight added glucose oxidase [0073] and teach that their compositions, upon rehydration with water, produce 10 – 20 mg/L of hydrogen peroxide for at least 24 hours ([0032], claim 64; 20 mg/L hydrogen peroxide ÷ 34.0147 g/molH2O2 = 0.59 mmol/L = 0.59 mM); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the compositions made obvious by claims 1-3 and 5-9 of ‘017 which comprise 0.005% w/w purified glucose oxidase, whether the substrate composition comprises pasteurized honey or a chemically defined sugar composition, upon dilution, the composition will produce less than 0.29 – 0.59 mM H2O2 (i.e. < 2 mM) for a period of at least 24 hours, with a reasonable expectation of success; therefore, claims 98 and 132 are prima facie obvious. 
Regarding instant claim 93, claim 6 of ‘017 recites the composition of claim 1 of ‘017 which has been sterilized by exposure to gamma irradiation; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett wherein the administered composition has been sterilized by exposure to gamma irradiation; therefore, instant claim 93 is prima facie obvious.
Regarding instant claim 96, Park teaches treating microbial infections which include a biofilm [0023], teaches that the antimicrobial compositions are to be administered to the site of infection [0021], teaches that an effective amount of the composition should be administered [0029], teaches that the microbial infection can be sinusitis or rhinitis ([0011-12], [0023], [0028-29]) and that the composition can be administered as a gel ([0020], [0027], [0031-32], [0038], [0048]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett wherein the microbial infection is a sinus infection, sinusitis or rhinitis; therefore, instant claim 96 is prima facie obvious.
Regarding instant claim 97, Park teaches that the composition can be administered as a nasal rinse solution, i.e. a nasal douche, for treating a nasal infection, rhinitis, or sinusitis [0012]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett wherein the composition is administered as a nasal douche with a reasonable expectation of success; therefore, instant claim 97 is prima facie obvious.
Regarding instant claims 107 and 133,  claim 8 of ‘017 recites that the glucose oxidase is at least 90% pure; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the glucose oxidase to be a purified glucose oxidase which is > 90% pure; therefore, claims 107 and 133 are prima facie obvious.
Regarding instant claims 108 and 134, Park teaches honey was known to kill various microbes such as Escherichia coli, Enterobacter cloacae, methicillin-resistant staphylococcus aureus (MRSA), Pseudomonas aeruginosa, Shigella dysenteriae, Klebsiella sp., Haemophilus influenzae, Proteus sp., Staphylococcus aureus, Streptococcus hemolyticus group B, Helicobacter pylori, and Candida albicans, including drug-resistant strains [0023] and teaches treating chronic infections [0059].  Likewise, Barrett teaches administering glucose oxidase/D-glucose compositions to treat microbial infections resulting from similar microorganisms [0096-99], as well as treating microbial infections which comprise chronic wounds, wound sepsis ([0113-4], [0124-5]), chronic infections and abscesses [0117].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to apply the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett to treat microbial infections wherein the microbial infection is a chronic microbial infection or wherein the infection is critically colonized with a bacterial load greater than 105 organisms per gram of tissue with a reasonable expectation of success; therefore, instant claims 108 and 134 are prima facie obvious.
Regarding instant claim 115, Barrett teaches that the composition can be a pharmaceutical grade composition [0078] and Park teaches that the method is to treat human subjects in need thereof ([0029-30]) and teaches that the composition must be compatible with the human nasal and sinus mucosa to prevent burning or stinging during nasal rinsing; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the composition must be a pharmaceutical grade composition; therefore, instant claim 115 is prima facie obvious.
Regarding instant claim 117, the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett set forth above administers a composition which does not comprise honey, additionally, claim 9 of ‘017 recites that the composition does not include honey; therefore, instant claim 117 is prima facie obvious.
Regarding instant claim 119, claim 1 of ‘017 teaches that the composition is sterile and claim 6 of ‘017 recites that the composition is sterilized by exposure to irradiation; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett wherein the composition is sterile; therefore, instant claim 119 is prima facie obvious.
Regarding instant claim 120, claim 1 of ‘017 teaches that the composition comprises substantially no hydrogen peroxide; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett wherein the composition comprises substantially no hydrogen peroxide; therefore, instant claim 120 is prima facie obvious.
Regarding instant claim 121, Park teaches that the compositions can comprise polymers such as xanthan, carrageenan, gelatin, cellulose, starch, etc. [0041] and/or a slow-release gel [0027] and Barrett teaches that the compositions can comprise a hydrogel [0076]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett wherein the composition comprises a polymer with a reasonable expectation of success because Park and Barrett both recite compositions to treat microbial infections wherein the compositions comprise polymers; therefore instant claim 121 is prima facie obvious.
Regarding instant claim 122, Barrett teaches that the compositions can comprise the non-aqueous solvents isopropanol, ethanol, propanol, polyethylene glycol or glycerol ([0076], [0143]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1-3 and 5-9 of ‘017 in view of Park and Barrett wherein the composition comprises a non-aqueous solvent with a reasonable expectation of success because Barrett recites compositions to treat microbial infections wherein the compositions comprise a non-aqueous solvent; therefore instant claim 122 is prima facie obvious.

Claims 85, 87, 93, 96-98, 107-108, 115, 117 and 119-135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of copending Application No. 17/718,741 (herein “’741”) in view of Park and Barrett.
Claim 58 of ‘741 recites a method of preventing, treating, or ameliorating a microbial infection, which comprises administering a composition according to any of claims 1 to 31, or an antimicrobial solution according to claim 32, to a subject in need of such prevention, treatment or amelioration; independent claim 1 of ‘741 recites a storage-stable composition for generating antimicrobial activity which comprises a purified enzyme that is able to convert a substrate to release hydrogen peroxide and an unrefined natural substance that includes a substrate for the enzyme wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate; claim 5, drawn to a composition according to any preceding claim, recites wherein the substance is an unrefined natural sugar substance; claim 7 recites the composition of claim 5 wherein the sugar substance is a honey that has been treated to remove or inactivate catalase activity; claim 9 recites a composition according to any preceding claim, wherein the substance lacks enzyme activity that is able to convert the substrate to release hydrogen peroxide; claim 10 recites a composition according to any preceding claim, wherein the substance is a pasteurized substance; claim 12 recites a composition according to any preceding claim, wherein the enzyme is an oxidoreductase enzyme; claim 13 recites a composition according to claim 12, wherein the oxidoreductase enzyme is a glucose oxidase, hexose oxidase, cholesterol oxidase, galactose oxidase, pyranose oxidase, choline oxidase, pyruvate oxidase, glycollate oxidase, or amino acid oxidase; claim 15 recites a composition according to claim 13, wherein the oxidoreductase enzyme is glucose oxidase and the substrate for the oxidoreductase enzyme is D-glucose; claim 30 recites a composition according to any preceding claim, which is a sterile composition; claim 31 recites a composition according to claim 30, which has been sterilized by exposure to gamma irradiation; and claim 79 recites a pharmaceutical composition comprising a composition according to any of claims 1 to 31, or an antimicrobial solution according to claim 32, together with a pharmaceutically acceptable carrier, excipient, or diluent.
Hence, claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 make obvious a method of treating microbial infections comprising administering a composition for generating antimicrobial activity which comprises pasteurized honey, which lacks catalase and glucose oxidase activity, and added purified glucose oxidase which can release hydrogen peroxide upon oxidation of D-glucose, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate.
Claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 do not recite that the compositions comprise hydrogen peroxide, peroxidase, ozonized honey or ozonated oil; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the composition in the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 does not comprise hydrogen peroxide, any peroxidase, ozonized honey or ozonated oil.
Claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 do not recite that the microbial infection to be treated with the claimed composition is a microbial infection that includes a biofilm, that the microbial infection is a sinus infection, sinusitis or rhinitis, that an effective amount of the composition is administered to a site of the infection or that the composition is in the form of a gel.  However, a person of ordinary skill in the art at the time of filing would have found it obvious that the microbial infection to be treated with the claimed composition can be a microbial infection that includes a biofilm, that the microbial infection can be a sinus infection, sinusitis or rhinitis, that an effective amount of the composition is administered to a site of the infection and that the composition can be in the form of a gel in view of the disclosure of Park.
Park teaches compositions for generating antimicrobial activity wherein the compositions comprise honey wherein the antimicrobial activity comprises glucose oxidase generating hydrogen peroxide from sugars in the honey because hydrogen peroxide is toxic to bacteria (Abst.; [0066]).  Park teaches that the antimicrobial compositions comprising honey and glucose oxidase can be used to treat microbial infections which include a biofilm [0023], teaches that the antimicrobial compositions comprising honey and glucose oxidase are to be administered to the site of infection [0021], teaches that an effective amount of the composition should be administered [0029], teaches that the microbial infection can be sinusitis or rhinitis ([0011-12], [0023], [0028-29]) and that the composition can be administered as a gel ([0020], [0027], [0031-32], [0038], [0048]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice a method of treating a microbial infection that includes a biofilm, wherein the method comprises administering an effective amount of a composition for generating antimicrobial activity to a site of the infection, wherein the composition comprises glucose oxidase, and a substance that includes D-glucose (i.e. honey), wherein the composition does not comprise sufficient free water to allow the glucose oxidase to convert the substrate, wherein the composition is a liquid (solution), and wherein the substance is pasteurized honey that lacks catalase activity and lacks glucose oxidase activity because claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 make obvious treating microbial infections with sterile compositions which generate antimicrobial activity which comprise pasteurized honey, which lacks catalase and glucose oxidase activity, and added purified glucose oxidase which can release hydrogen peroxide upon oxidation of D-glucose, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate, wherein the composition does not comprise hydrogen peroxide, any peroxidase, ozonized honey or ozonated oil and Park teaches that antimicrobial compositions comprising honey and glucose oxidase can be used to treat microbial infections which include a biofilm, teaches that the antimicrobial compositions comprising honey and glucose oxidase are to be administered to the site of infection, teaches that an effective amount of the composition should be administered, teaches that the microbial infection can be sinusitis or rhinitis and that the composition can be administered as a gel; therefore, instant claims 123, 125-127 and 129-130 are prima facie obvious.
Regarding instant claim 128, claim 31 of ‘741 recites that the composition has been sterilized by exposure to gamma irradiation; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park wherein the administered composition has been sterilized by exposure to gamma irradiation; therefore, instant claim 128 is prima facie obvious.
Regarding instant claim 131, Park teaches that the composition can be administered as a nasal rinse solution, i.e. a nasal douche, for treating a nasal infection, rhinitis, or sinusitis [0012]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park wherein the composition is administered as a nasal douche with a reasonable expectation of success; therefore, instant claim 131 is prima facie obvious.
 Regarding instant claim 135, Park teaches that the composition can be in a water-soluble holder [0033], i.e. wherein the composition is contained within a water-soluble container; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park wherein the composition is contained within a water-soluble container with a reasonable expectation of success; therefore, instant claim 135 is prima facie obvious.
Regarding claim 85, neither claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 nor Park teach that the composition comprises purified D-glucose; however, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park wherein the composition comprises purified D-glucose in view of the disclosure of Barrett.
Barrett teaches similar antimicrobial compositions and methods to treat microbial infections wherein the honey is substituted with a synthetic composition of sugars and glucose oxidase because honey comprises a diverse mixture of identified and unidentified organic and inorganic components leading to a degree of variability unacceptable for clinical applications and the plethora of additional compounds could give rise to allergic reactions (Abst.; [0004-7], [0014], [0047-49], [0067-68]).  Barrett teaches that the composition comprises glucose oxidase (i.e. purified glucose oxidase), up to 90% by weight D-glucose, 5-70% sucrose, fructose and/or maltose and water at 10-20% of the composition ([0047-49], [0067-68]), teaches that the D-glucose in the composition is purified D-glucose ([0202] a commercial preparation of D-glucose obtained from Sigma Aldrich) and teaches that the composition is produced by sequentially dissolving each of the purified sugars (glucose, sucrose, fructose then maltose) [0146]; thus, Barrett’s compositions can be produced with purified D-glucose and purified glucose oxidase.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park wherein the synthetic honey composition of Barrett comprising purified glucose oxidase and purified D-glucose is substituted for the pasteurized honey with a reasonable expectation of success in treating microbial infections because Barrett teaches that honey comprises uncharacterized constituents which vary from honey to honey and could potentially cause allergic reactions which is remedied by using a chemically defined substitute which does not comprise uncharacterized constituents; therefore, instant claim 85 is prima facie obvious.
Regarding instant claims 87 and 124, claim 25 of ‘741 recites an antimicrobial composition which comprises a composition according to any of claims 1 to 24 diluted with sufficient water to allow release of hydrogen peroxide by conversion of the substrate by the enzyme, and Barrett teaches that dilution of the composition allows the glucose oxidase enzyme to oxidize the substrate, D-glucose, and produce hydrogen peroxide for a period of at least 24 hours ([0011], [0032], [0034], [0232], [0236], [0258-9], [0262-4]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett wherein the method comprises diluting the composition to generate hydrogen peroxide wherein the composition either comprises pasteurized honey with added glucose oxidase or a chemically defined sugar and glucose oxidase composition with a reasonable expectation of success; therefore, claims 87 and 124 are prima facie obvious.
Regarding instant claims 98 and 132, claim 25 of ‘741 recites an antimicrobial composition which comprises a composition according to any of claims 1 to 24 diluted with sufficient water to allow release of hydrogen peroxide by conversion of the substrate by the enzyme, and, as described directly above, Barrett teaches dilution of the composition allows the glucose oxidase enzyme to oxidize the substrate, D-glucose, and produce hydrogen peroxide for a period of at least 24 hours ([0011], [0032], [0034], [0232], [0236], [0258-9], [0262-4]), teaches that their compositions comprise 0.01% - 1% by weight added glucose oxidase [0073] and teach that their compositions, upon rehydration with water, produce 10 – 20 mg/L of hydrogen peroxide for at least 24 hours ([0032], claim 64; 20 mg/L hydrogen peroxide ÷ 34.0147 g/molH2O2 = 0.59 mmol/L = 0.59 mM); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to add 0.01% - 1% by weight purified glucose oxidase to the substrate composition, whether the substrate composition comprises pasteurized honey  or a chemically defined sugar composition, when forming the composition such that, upon dilution, the composition will produce 0.29 – 0.59 mM H2O2 (i.e. < 2 mM) for a period of at least 24 hours, with a reasonable expectation of success; therefore, claims 98 and 132 are prima facie obvious. 
Regarding instant claim 93, claim 31 of ‘741 recites the composition has been sterilized by exposure to gamma irradiation; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett wherein the administered composition has been sterilized by exposure to gamma irradiation; therefore, instant claim 93 is prima facie obvious.
Regarding instant claim 96, Park teaches treating microbial infections which include a biofilm [0023], teaches that the antimicrobial compositions are to be administered to the site of infection [0021], teaches that an effective amount of the composition should be administered [0029], teaches that the microbial infection can be sinusitis or rhinitis ([0011-12], [0023], [0028-29]) and that the composition can be administered as a gel ([0020], [0027], [0031-32], [0038], [0048]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett wherein the microbial infection is a sinus infection, sinusitis or rhinitis; therefore, instant claim 96 is prima facie obvious.
Regarding instant claim 97, Park teaches that the composition can be administered as a nasal rinse solution, i.e. a nasal douche, for treating a nasal infection, rhinitis, or sinusitis [0012]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett wherein the composition is administered as a nasal douche with a reasonable expectation of success; therefore, instant claim 97 is prima facie obvious.
Regarding instant claims 107 and 133,  Barrett teaches that the glucose oxidase enzyme added to the composition can be commercially available pure glucose oxidase from Biozyme UK or Sigma Aldrich [0203-204]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the glucose oxidase to be a purified glucose oxidase which is > 90% pure; therefore, claims 107 and 133 are prima facie obvious.
Regarding instant claims 108 and 134, Park teaches honey was known to kill various microbes such as Escherichia coli, Enterobacter cloacae, methicillin-resistant staphylococcus aureus (MRSA), Pseudomonas aeruginosa, Shigella dysenteriae, Klebsiella sp., Haemophilus influenzae, Proteus sp., Staphylococcus aureus, Streptococcus hemolyticus group B, Helicobacter pylori, and Candida albicans, including drug-resistant strains [0023] and teaches treating chronic infections [0059].  Likewise, Barrett teaches administering glucose oxidase/D-glucose compositions to treat microbial infections resulting from similar microorganisms [0096-99], as well as treating microbial infections which comprise chronic wounds, wound sepsis ([0113-4], [0124-5]), chronic infections and abscesses [0117].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to apply the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett to treat microbial infections wherein the microbial infection is a chronic microbial infection or wherein the infection is critically colonized with a bacterial load greater than 105 organisms per gram of tissue with a reasonable expectation of success; therefore, instant claims 108 and 134 are prima facie obvious.
Regarding instant claim 115, Barrett teaches that the composition can be a pharmaceutical grade composition [0078] and Park teaches that the method is to treat human subjects in need thereof ([0029-30]) and teaches that the composition must be compatible with the human nasal and sinus mucosa to prevent burning or stinging during nasal rinsing; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the composition must be a pharmaceutical grade composition; therefore, instant claim 115 is prima facie obvious.
Regarding instant claim 117, the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett set forth above administers a composition which does not comprise honey; therefore, instant claim 117 is prima facie obvious.
Regarding instant claim 119, claim 30 of ‘741 teaches that the composition is sterile and claim 31 of ‘741 recites that the composition is sterilized by exposure to gamma irradiation; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett wherein the composition is sterile; therefore, instant claim 119 is prima facie obvious.
Regarding instant claim 120, claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 do not recite that the compositions comprise hydrogen peroxide, peroxidase, ozonized honey or ozonated oil; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the composition in the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 does not comprise hydrogen peroxide, any peroxidase, ozonized honey or ozonated oil.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett wherein the composition comprises substantially no hydrogen peroxide; therefore, instant claim 120 is prima facie obvious.
Regarding instant claim 121, Park teaches that the compositions can comprise polymers such as xanthan, carrageenan, gelatin, cellulose, starch, etc. [0041] and/or a slow-release gel [0027] and Barrett teaches that the compositions can comprise a hydrogel [0076]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett wherein the composition comprises a polymer with a reasonable expectation of success because Park and Barrett both recite compositions to treat microbial infections wherein the compositions comprise polymers; therefore instant claim 121 is prima facie obvious.
Regarding instant claim 122, Barrett teaches that the compositions can comprise the non-aqueous solvents isopropanol, ethanol, propanol, polyethylene glycol or glycerol ([0076], [0143]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by claims 1, 5, 7-10, 12-13, 15, 30-31, 58 and 79 of ‘741 in view of Park and Barrett wherein the composition comprises a non-aqueous solvent with a reasonable expectation of success because Barrett recites compositions to treat microbial infections wherein the compositions comprise a non-aqueous solvent; therefore instant claim 122 is prima facie obvious.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The rejection of claims 85, 87-89, 95-98, 107-108, 112-118 and 120-122 under 35 U.S.C. § 103(a) over Park et al., US 2014/0199266 (US Patent Application Publication cite 8, IDS, 1/25/2018; herein “Park”) in view of Barrett et al., US 2010/0135926 (US Patent Application Publication cite 16, IDS, 1/25/2018; herein “Barrett”) and Moloney et al., US 2010/0233283 (Cite A, PTO-892, 2/26/2019; herein “Moloney”) as set forth at pp. 2-7 of the previous Office Action is moot regarding claims 88-89, 95, 112-114, 116 and 118 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 85, 87-89, 92-98, 107-108, 112-122 under 35 U.S.C. § 103(a) over Park in view of Barrett, Moloney and Al-Waili et al., 2011 (cite U, PTO-892, 2/26/2019; herein “Al-Waili”) as set forth at pp. 7-8 of the previous Office Action is moot regarding claims 88-89, 92, 94-95, 112-114, 116 and 118 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 85, 87, 96-98, 107-108, 115, 117 and 120-122 are rejected under 35 U.S.C. 103 as being unpatentable over Galley et al., US 5607681 (US Patent cite 1, IDS, 1/25/2018; herein “Galley”) in view of Park et al., US 2014/0199266 (US Patent Application Publication cite 8, IDS, 1/25/2018; herein “Park”).
Galley teaches antimicrobial compositions and methods wherein the compositions comprise purified glucose oxidase and purified D-glucose in a non-aqueous solution (i.e. a liquid) wherein the compositions can be in a substantially non-reacting storage-stable form wherein water is kept away from the glucose oxidase during storage so that hydrogen peroxide production is substantially prevented during storage which are then activated to produce the desired antimicrobial properties (e.g. comprising hydrogen peroxide production) by dilution of the storage-stable anhydrous compositions with water (Abst.; col. 3, ll. 56-63; col. 4, ll. 8-13; col. 4, ll. 23-29; col. 4, ll. 32-34).  Galley teaches that the compositions can be used as a pharmaceutical to treat infections and irrigate wounds (col. 6, ll. 5-8).  Galley exemplifies the non-aqueous liquid composition comprising purified glucose oxidase and purified D-glucose in Example 40 (col. 21, ll. 26-48).
Hence, Galley teaches methods of treating a microbial infection comprising administering a composition for generating anti-microbial activity, wherein the composition comprises purified glucose oxidase, and a substance that includes purified D-glucose, wherein the composition does not comprise sufficient free water to allow the glucose oxidase to convert the substrate, wherein the composition is a non-aqueous liquid.
Galley does not teach that the microbial infection to be treated with the claimed composition is a microbial infection that includes a biofilm, that the microbial infection is a sinus infection, sinusitis or rhinitis or that an effective amount of the composition is administered to a site of the infection.  However, a person of ordinary skill in the art at the time of filing would have found it obvious that the microbial infection to be treated with the claimed composition can be a microbial infection that includes a biofilm, that the microbial infection can be a sinus infection, sinusitis or rhinitis and that an effective amount of the composition is administered to a site of the infection in view of the disclosure of Park.
Park teaches compositions for generating antimicrobial activity wherein the compositions comprise honey wherein the antimicrobial activity comprises glucose oxidase generating hydrogen peroxide from sugars in the honey because hydrogen peroxide is toxic to bacteria (Abst.; [0066]).  Park teaches that the antimicrobial compositions comprising D-glucose and glucose oxidase (e.g. honey) can be used to treat microbial infections which include a biofilm [0023], teaches that the antimicrobial compositions comprising D-glucose and glucose oxidase (e.g. honey) are to be administered to the site of infection [0021], teaches that an effective amount of the composition should be administered [0029] and teaches that the microbial infection can be sinusitis or rhinitis ([0011-12], [0023], [0028-29]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice a method of treating a microbial infection that includes a biofilm, wherein the method comprises administering an effective amount of Galley’s antimicrobial hydrogen peroxide-generating composition to a site of the infection, wherein Galley’s composition comprises purified glucose oxidase, and a substance that includes purified D-glucose, wherein the composition does not comprise sufficient free water to allow the glucose oxidase to convert the substrate, wherein the composition is non-aqueous liquid because Galley makes obvious treating microbial infections with Galley’s compositions which generate antimicrobial activity which comprise purified D-glucose, and added purified glucose oxidase which can release hydrogen peroxide upon oxidation of D-glucose, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate, wherein the composition does not comprise hydrogen peroxide and Park teaches that antimicrobial compositions comprising D-glucose and glucose oxidase which generate antimicrobial hydrogen peroxide (e.g. a medical honey) can be used to treat microbial infections which include a biofilm, teaches that the antimicrobial compositions comprising D-glucose and glucose oxidase are to be administered to the site of infection, teaches that an effective amount of the composition should be administered and teaches that the microbial infection can be sinusitis or rhinitis; therefore, instant claims 85, 87, 96, 117 and 122 are prima facie obvious.
Regarding claim 97, Park teaches that the composition can be administered as a nasal rinse solution, i.e. a nasal douche, for treating a nasal infection, rhinitis, or sinusitis [0012]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Galley in view of Park wherein Galley’s non-aqueous composition is administered as a nasal douche with a reasonable expectation of success; therefore, claim 97 is prima facie obvious.
Regarding claim 98, which requires the sustained release of hydrogen peroxide to be less than 2 mM (which would include 0 mM) for 24 hours, i.e. that the released hydrogen peroxide is no more than 2 mM for 24 hours, Galley teaches that the amount of glucose oxidase in the composition should be an effective amount of glucose oxidase (col. 5, l. 8), teaches the glucose oxidase concentration can be between 150 to 4000 U/kg (col. 5, ll. 18-20), teaches that the glucose oxidase functions to produce the antimicrobial hydrogen peroxide when the glucose oxidase oxidizes D-glucose (col. 2, l. ) and teaches that the concentration of glucose oxidase (and subsequently the amount of hydrogen peroxide produced) is critically important to the antimicrobial activity of the composition (col. 2, ll. 42-44).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the concentration of glucose oxidase (and subsequently the amount of hydrogen peroxide produced) in the composition is a result effective variable which affects the efficacy of the antimicrobial properties of the composition.
Therefore, a person of ordinary skill in the art would have found it obvious to vary the concentration of glucose oxidase in the composition, which would vary the amount of hydrogen peroxide produced by the composition upon dilution with water, to optimize the antimicrobial properties of the composition and would have arrived at concentrations of glucose oxidase which produce the claimed amount of hydrogen peroxide or less for 24 hours or more; therefore, claim 98 is prima facie obvious.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Regarding claim 107, Galley teaches that the glucose oxidase enzyme added to the composition can be commercially available pure glucose oxidase from Sturge-ABM (col. 2, ll. 37-40); hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the glucose oxidase to be a purified glucose oxidase which is > 90% pure because one would not expect a commercial pure product to have >10% contaminants; therefore, claim 107 is prima facie obvious.
Regarding claim 108, Park teaches their honey compositions (comprising glucose oxidase and D-glucose and producing hydrogen peroxide upon exposure to water) was known to kill various microbes such as Escherichia coli, Enterobacter cloacae, methicillin-resistant staphylococcus aureus (MRSA), Pseudomonas aeruginosa, Shigella dysenteriae, Klebsiella sp., Haemophilus influenzae, Proteus sp., Staphylococcus aureus, Streptococcus hemolyticus group B, Helicobacter pylori, and Candida albicans, including drug-resistant strains [0023] and teaches treating chronic infections [0059].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to apply the method made obvious by Galley in view of Park to treat microbial infections wherein the microbial infection is a chronic microbial infection or wherein the infection is critically colonized with a bacterial load greater than 105 organisms per gram of tissue with a reasonable expectation of success; therefore, instant claim 108 is prima facie obvious.
Regarding claim 115, Galley teaches that their antimicrobial compositions can be pharmaceutical formulations (col. 5, ll. 40-50; col. 6, ll. 5-8); hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the compositions in the method made obvious by Galley in view of Park to be pharmaceutical grade compositions; therefore, claim 115 is prima facie obvious.
Regarding claim 117, the antimicrobial compositions in the method made obvious by Galley in view of Park do not comprise honey; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Galley in view of Park wherein the composition does not comprise honey; therefore, claim 117 is prima facie obvious.
Regarding claim 120, Galley teaches that the compositions can be in a substantially non-reacting storage-stable form wherein water is kept away from the glucose oxidase during storage so that hydrogen peroxide production is substantially prevented during storage which are then activated to produce the desired antimicrobial properties (e.g. comprising hydrogen peroxide production) by dilution of the storage-stable anhydrous compositions with water (Abst.; col. 3, ll. 56-63; col. 4, ll. 8-13; col. 4, ll. 23-29; col. 4, ll. 32-34); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Galley in view of Park wherein the composition does not comprise any detectable hydrogen peroxide; therefore, claim 120 is prima facie obvious.
Regarding claim 121, Galley teaches that the antimicrobial composition can comprise polymers (see e.g. Example 18 comprising an acrylic acid copolymer, col. 11, ll. 42-54, and Example 21 comprising a PVP/hexadecane copolymer, col. 14, ll. 1-22); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Galley in view of Park wherein the composition comprises a polymer with a reasonable expectation of success; therefore, claim 121 is prima facie obvious.

Claims 85, 87, 93, 96-98, 107-108, 115, 117 and 119-122 are rejected under 35 U.S.C. 103 as being unpatentable over Galley et al., US 5607681 (US Patent cite 1, IDS, 1/25/2018; herein “Galley”) in view of Park et al., US 2014/0199266 (US Patent Application Publication cite 8, IDS, 1/25/2018; herein “Park”) and Al-Waili et al., 2011 (NPL cite U, PTO-892, 2/26/2019; herein “Al-Waili”).
The discussion of Galley and Park regarding claims 85, 87, 96-98, 107-108, 115, 117 and 120-122 set forth in the rejection above is incorporated herein.
Neither Galley nor Park teach that the antimicrobial compositions are sterilized by exposure to irradiation; however, a person of ordinary skill in the art at the time of filing would have found it obvious to sterilize the antimicrobial compositions with irradiation in view of the disclosure of Al-Waili.
Al-Waili teaches that compositions for clinical application should be sterilized before application (p. 1091, “Honey sterilization”).  Al-Waili demonstrates that honeys with antibacterial activity due to enzymatically generated hydrogen peroxide can be sterilized by irradiation of the honeys without significantly changing the antibacterial activity of the honeys (p. 1091, right col., full ¶2-4); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that sterilizing Galley’s compositions, which generate antibacterial activity due to enzymatically generated hydrogen peroxide, by irradiation would not significantly change the antibacterial activities of Galley’s compositions.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Galley in view of Park wherein the composition has been sterilized by irradiation because Al-Waili teaches that compositions for clinical application should be sterilized and demonstrate that sterilization by irradiation does not change the antibacterial activity of compositions wherein the antibacterial activity is from the enzymatic generation of hydrogen peroxide; therefore, claims 93 and 119 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered and they are partially persuasive.  Arguments of the Applicant’s Response on pp. 7-13 regarding the rejection of claims 85, 87-89, 95-98, 107-108, 112-118, and 120-122 under 35 U.S.C. §103 as being unpatentable over Park et al. (US 2014/0199266) ("Park") in view of Barrett et al. (US 2010/0135926) ("Barrett") and Moloney (US 2010/0233283) ("Moloney") are moot as the rejection has been withdrawn.  Arguments of the Applicant’s Response on pp. 13-14 regarding the rejection of claims 92-94 and 119 under 35 U.S.C. §103 as being unpatentable over Park in view of Barrett and Moloney and in further view of Al-Waili et al., J. Medic. Food, 14(10): 1079-1096 (2011) ("Al-Waili") are moot as the rejection has been withdrawn.
Because Park and Al-Waili are relied on in the prior art rejections under 35 U.S.C. § 103 set forth above, Applicants comments about Park and Al-Waili are discussed below.
Regarding Park, Applicant argues (pp. 7-9) that 1) the previous rejection relied on Park teaching SurgihoneyTM, 2) the previous rejection relied on the original disclosure disclosing that SurgihoneyTM was an unpasteurized honey comprising added glucose oxidase, 3) that assuming that the composition of a trademark name is consistent across disclosures is unwarranted, and 4) that relying on information from the original disclosure in the rejection is improper.  Applicant is correct.  The current rejections do not rely on Park teaching SurgihoneyTM nor rely on Park teaching adding glucose oxidase to honey compositions.
Regarding Al-Waili, Applicant argues (pp. 13-14) that Al-Waili teaches that heating honey diminishes or destroys the antibacterial activity of the honey.  Neither the previous Office action or the current one relies on sterilization by heating; hence, the argument is moot.  Al-Waili was relied on in the previous Office action and the current Office action for teaching that honey can be sterilized with irradiation with UV light without significantly changing the antibacterial activity of the honey wherein the antibacterial activity of the honey is due to enzymatically generated hydrogen peroxide (p. 1091, “Honey sterilization”).  Al-Waili clearly teaches sterilization of honey by UV irradiation is beneficial for decontamination of the honey and DOES NOT significantly change the antibacterial activity of the honey wherein the antibacterial activity of the honey is due to enzymatically generated hydrogen peroxide; hence, Applicant’s argument is unpersuasive.
The new art rejections under 35 U.S.C. § 103 set forth above address all the limitations of claims 85, 87, 93, 96-98, 107-108, 115, 117 and 119-122.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651